UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7572



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT LEE BURRIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-93-240, CA-98-516-3-P)


Submitted:   January 20, 2000             Decided:   January 28, 2000


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Lee Burris, Appellant Pro Se.    Gretchen C. F. Shappert,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Lee Burris appeals the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2255 (West   Supp.

1999).   We have reviewed the record and the district court's opin-

ion and find no reversible error.    Accordingly, we affirm on the

reasoning of the district court. See United States v. Burris, Nos.

CR-93-240; CA-98-516-3-P (W.D.N.C. Sept. 29, 1999).    We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                 2